10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

Case 2:19-cr-00311-JCM-DJA Document 3 Filed 01/02/20 Page 1 of 2

    

rt

 

 

— oe oe RECEIVED

. eh ERED ——. SERVED ON
NICHOLAS A. TRUTANICH COUNSEL/PARTIES OF RECORD
United States Attorney
Nevada Bar No. 13644 vAN =-2 099
BIANCA R. PUCCI
Assistant United States Attorney |
501 Las Vegas Blvd. South, Suite 1100 ' eIsTRO eee wet
Las Vegas, Nevada 89101 _ BY: EVADA DEPUTY

 

 

Phone: (702) 388-6336

|| Bianca.Pucci@usdoj.gov

Attorneys for the United States of America

UNITED STATES DISTRICT COURT

 

 

 

DISTRICT OF NEVADA
UNITED STATES OF AMERICA, Case No.
Plaintiff, Criminal Information

VS.
Count One: Receipt of Child Pornography, in

CAMERON COLLINGS, violation of 18 U.S.C. § § 2252A(a)(2){A)
and(B)(1)

Defendant.
THE UNITED STATES ATTORNEY FOR THE DISTRICT OF NEVADA
CHARGES THAT:

COUNT ONE
Receipt of Child Pornography

Beginning on a date unknown, and continuing to on or about January 21, 2015, in the
State and Federal District of Nevada and elsewhere,
CAMERON COLLINGS,
defendant herein, did knowingly receive child pornography and any material that contains child
pornography, as defined in 18 U.S.C. § 2256(8), that was shipped and transported in and
affecting interstate and foreign commerce by any means, including by computer; and that was
shipped and transported using any means and facility of interstate and foreign commerce, in

violation of 18 U.S.C. § § 2252A(a)(2) and (b)(1).

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

 

 

Case 2:19-cr-00311-JCM-DJA Document 3 Filed 01/02/20 Page 2 of 2

FORFEITURE ALLEGATION
Receipt of Child Pornography

1. The allegations contained in Count One of this Criminal Information are hereby
realleged and incorporated herein by reference for the purpose of alleging forfeiture pursuant to-
18 U.S.C. § 2253(a)(1)) and 2253(a)(3).

2. Upon conviction of the felony offense charged in Count One of this Criminal
Information,

CAMERON COLLINGS,

defendant herein, shall forfeit to the United States of America, any visual depiction
described in 18 U.S.C. § 2252A, or any book, magazine, periodical, film, videotape, or other
matter which contains any such visual depiction, which was produced, transported, mailed,
shipped or received in violation of 18 U.S.C. § 2252.A(a)(2):

defendant herem, shall forfeit to the United States of America, any property, real or -
personal, used or intended to be used to commit or to promote the commission of 18 U.S.C.

§ 2252A(a)(2) or any property traceable to such property:
1. Hewlett-Packard (HP) computer tower, serial number of MXU915048N;
2. Toshiba laptop, serial number of 97050802W, including its drive;
3. ASUS laptop, serial number of CBN0AS116894456, including its drive; and
. 4. WD EXHDD hard drive, serial number of WX30AA9Z2242.

3. All pursuant to 18 U.S.C. §§ 2252 A(aj(2), 2253(a)(1), and 2253(a)(3).
DATED this a day of January, 2020.

NICHOLAS A. TRUTANICH

Brow, 2 Pree,

BIANCA R. PUCCI
Assistant United States Attorne

 
